Citation Nr: 0208806	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  00-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which denied service connection 
for a skin condition.  In April 2001, the Board remanded the 
case to the RO for additional development.  


FINDING OF FACT

Any skin condition during service was acute and transitory 
and resolved without residuals, and any current skin 
condition began years after service and was not caused by any 
incident of service.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from June 
1951 to June 1955.  His entrance examination from June 1951 
indicates acne of the face and small scattered moles on the 
chest and back.  In July 1952, he was treated for a rash on 
his legs with an impression of mild folliculitis being noted.  
The remainder of his service medical records, including his 
separation examination in May 1955, are negative for any 
indication of a skin condition.

Private medical records submitted by the veteran from June 
and July 1984 show the veteran being found to have two cysts 
of the scalp, with one of the cysts being infected.  The 
cysts were excised, and a pathology report indicated a 
diagnosis of chronic dermatitis with a striking acanthosis.

The veteran filed his claim for service connection for a skin 
condition in October 1999.


Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).
	
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran served on active duty from 1951 to 1955.  His 
service medical records show that he was seen once during 
1952 for a rash on his legs, with an impression of mild 
folliculitis being indicated.  Later service medical records, 
including the veteran's separation examination, are negative 
for a skin condition.  A chronic skin condition is not shown 
in service, and thus continuity of symptoms after service is 
needed to support service connection.  38 C.F.R. § 3.303(b).  
The only post-service medical evidence of a skin condition is 
evidence showing that the veteran had two cysts removed from 
his scalp in 1984, nearly 30 years after service.  It is not 
shown that the veteran has a current skin condition which has 
persisted since service.

The veteran has asserted that he has a skin condition which 
was incurred during his period of active service; however, 
the veteran is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The weight of the credible evidence demonstrates that any 
skin condition during service was acute and transitory and 
resolved without residuals, and any current skin condition 
began years after service and was not caused by any incident 
of service.  As the preponderance of the evidence is against 
the claim for service connection for a skin condition, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

